                         IN THE UNitED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERNDMSION
                                      5: l7..:CV-94:..D

CAROL BARFIELD MONTOYA,                           )
                                                  )
                         Plaiiitiff,              )
                                                  )
                v.                                )
                                                  )                 ORDER
NANCY A. BERRYHILL,                               )
Acting Comrilissioiier· of                        )
Social Security,                                  )
                                                  )
                        Defendant.                )


        This action being submitted     to.   the Court for an Order upon ·Plaintiffs showing that the

Commissioner of Social Security·should pay the sum of $4,5685(Jfor           attoq~ey   fees, represeritirigJess

than 25% ofPlaintiffs accrued·'Qack benefits, to. be-paid from .Plaintiff's back benefits pursuant to§

4Q6(b) oft he 'Social S(:CUrity Act. Upon reeeip_t of the .§ 406{b) fee, Plaili.tiff   will be reimbtirsed the.
EAJA fees of $568.50 by· counsel.

        It is therefore ORDERED that the Commissioner of Social ·Security pay to Plaintiffs

comisel, the sum.of$4;568.50 from Phiintifrs back bene'fit~r:and upon .the payment of such sum

this. case is dismh;sed with-prejudice.


       SO ORDERED. This ~ay of November 2018.




                                          JAMS C. DEVER III
                                          United States District Judge
